NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to applicant's amendments and arguments filed 12/30/2020.
Status of Claims 
In applicant's amendments, claims 1, 3, 5-10 are amended.  Claims 1-10, as filed on 12/30/2020, are currently pending and considered below. An action on the merits now follows.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the closest prior art US 6790163 B1 (Van De Laarschot et al) fails to teach or render obvious the resistance device in combination with all of the elements and structural and functional relationships as claimed and further including the second end of the draw rope protrudes out of the wire management mechanism and one end of the draw wire is fixedly arranged on the bobbin, and the draw wire is wound between the bobbin, the at least one fixed pulley and the at least one movable pulley
The prior art of record teaches drive pulleys 132 and 144 with belt 142 connected between the roller 66 and the resistance 150, which does not disclose the rope 168 engaging or otherwise involved with the wire management system nor does the wire management system disclose a fixed pulley.

Regarding Independent Claim 1, the closest prior art US 5304104 A (Chi) fails to teach or render obvious the resistance device in combination with all of the elements and structural and functional relationships as claimed and further including one end of the draw wire is fixedly arranged on the bobbin, and the draw wire is wound between the bobbin, the at least one fixed pulley and the at least one movable pulley.
The prior art of record teaches guiding device 8, which does not disclose a bobbin or pulleys and it would not be obvious to one skilled in the art to modify the guiding device to have bobbins, pulleys, or wires without improper hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784